                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION

MERCHANTS BONDING COMPANY (MUTUAL)
and MERCHANTS NATIONAL BONDING, INC.                                        PLAINTIFFS

V.                             CASE NO. 5:18-CV-05078

ARKANSAS CONSTRUCTION SOLUTIONS, LLC;
R.L. STOCKETT & ASSOCIATES, LLC;
RICK L. STOCKETT; and DIANA STOCKETT                                     DEFENDANTS

                        MEMORANDUM OPINION AND ORDER

      Now before the Court is a motion for preliminary injunction, styled “Application for

Injunctive Relief” (Doc. 3), filed by Merchants Bonding Company (Mutual) and Merchants

National Bonding, Inc. (collectively, “Merchants”). Defendants R.L. Stockett & Associates,

LLC, Rick L. Stockett, and Diana Stockett (collectively, “the Stockett Defendants”) filed a

Response in Opposition to the motion (Doc. 44), and Merchants filed a Reply (Doc. 47). 1

The motion is GRANTED. 2



1 Separate Defendant Arkansas Construction Solutions, LLC (“ACS”), responded to the
Application for Injunctive Relief to the extent that it generally denied that Merchants was
entitled to the relief it requested, and it requested extra time to submit to and complete
discovery before submitting a full response. (Doc. 25). ACS’s response was filed on
September 11, 2018, and it filed no further responses. Further, ACS’s counsel
represented at a hearing on November 6, 2018, that ACS was insolvent. The substantive
arguments discussed in the following Order were raised only by the Stockett Defendants,
and not ACS, although by the terms of the Indemnity Agreement at issue here, ACS and
the Stockett Defendants appear to be jointly liable for damages resulting from any alleged
breach of contract.
2The Court had reserved February 14, 2019, as a hearing date for the motion. However,
after reviewing the parties’ briefing, the Court determined that no constructive purpose
would be served in holding a hearing because there are no material factual controversies
at issue. See United Healthcare Inc. Co. v. AdvancePCS, 316 F.3d 737, 744 (8th Cir.
2002) (“An evidentiary hearing is required prior to issuing a preliminary injunction only
when a material factual controversy exists.”). Accordingly, the Stockett Defendants’
Motion to Continue Hearing (Doc. 48) is MOOT.
                                            1
                                    I. BACKGROUND

      The parties do not dispute the following background facts. Merchants filed the

instant case, requesting declaratory and injunctive relief and damages for breach of

contract, on May 14, 2018. All Defendants entered into an Indemnity Agreement (Doc.

1-1) with Merchants to cover losses associated with certain payment and performance

bonds that Merchants issued on behalf of ACS in connection with the Sunrise Ridge

Subdivision construction project.    ACS had been selected as the contractor on the

construction project, and the developer, Sunrise Developers, Inc. (“Sunrise”), required

ACS to obtain payment and performance bonds to insure its work. ACS approached

Merchants for the bonds.    In exchange, Merchants required ACS to fully indemnify

Merchants against any and all losses that might be claimed against the bonds, as well as

provide Merchants, upon demand, with collateral security “to cover any liability for any

loss or expense for which [Merchants] may be obligated to indemnify the Company . . . .”

(Doc. 1-1, p. 5). The Stockett Defendants agreed to serve as indemnitors on the payment

and performance bonds.

      The day after all Defendants signed the Indemnity Agreement, Merchants formally

issued the payment and performance bonds on behalf of ACS as principal, and for the

benefit of Sunrise as developer. See Doc. 29-1, p. 32. At some point, problems arose

on the construction site of the Sunrise Ridge Subdivision, and some subcontractors

began making claims against ACS and Sunrise for payment. One of those subcontractors,

Del-Sha Construction, LLC, (“Del-Sha”) filed a lawsuit against ACS, Sunrise, and

Merchants in Benton County, Arkansas Circuit Court, Case Number 04CV-17-1370,

requesting payment under the Merchants payment bond for work Del-Sha performed on



                                           2
the Sunrise Ridge subdivision. See Doc. 29-1. Then ACS filed a mechanics lien against

Sunrise, and Sunrise filed a cross-claim against ACS and Merchants.

       In an earlier Order issued in the case at bar (Doc. 42), this Court found that the

federal case before it (concerning the Indemnity Agreement) and the Del-Sha case

currently being litigated in state court (concerning the amounts disputed and allegedly

owed under the payment and performance bonds), are not parallel, and this Court was

therefore not required to abstain from ruling on the issues before it. The Court explained

its reasoning as follows:

       The state court is currently being asked to adjudicate the parties’ rights
       under the payment and performance bonds and determine who should be
       paid and in what amounts. These claims are not at issue in the federal
       lawsuit. The Stockett Defendants also contend that the “preliminary issue
       of whether the construction contract was breached by SD [Sunrise] or by
       ACS . . . must be decided first” by this Court, [Doc. 29] at 10. Their thinking
       on this point, apparently, is that if ACS is eventually absolved of all liability
       in state court on the bond issues, then any action by this Court to require
       the Stockett Defendants to pony up collateral to secure the bonds will end
       up being a waste of time. Certainly, the Stockett Defendants prefer not to
       indemnify Merchants and not to post any collateral. They would much rather
       wait and see how the state court action plays out, and then, perhaps a year
       or more from now, after all obligations under the payment and performance
       bonds have been fully resolved, permit Merchants to then proceed with their
       federal claims under the Indemnity Agreement. But surely this “wait-and-
       see” strategy was not contemplated by the parties when they signed the
       Indemnity Agreement.

       Contrary to the Stockett Defendants’ position, the Court believes that
       deciding Merchants’ claims in the instant lawsuit will not require the Court
       to decide “the preliminary issue of whether the construction contract was
       breached by SD [Sunrise Developers] or by ACS.” (Doc. 29, p. 10). It is the
       state court that is tasked with resolving the parties’ claims under the
       payment and performance bonds, not the federal court. It is therefore also
       the state court’s task to determine the validity and enforceability of those
       bonds, if called upon to do so. Accordingly, if any party to this action
       requests that this Court make rulings concerning the validity, enforceability,
       or obligations owed under the payment and performance bonds, the Court
       will abstain from doing so in favor of allowing the state court to rule on those
       issues. Further, if the state court eventually determines that the bonds are


                                              3
       null and void (as Mr. Stockett contends), such a decision will not adversely
       affect the rulings made by this Court with respect to the Indemnity
       Agreement or otherwise result in a net waste of judicial resources.

(Doc. 42, pp. 9-10)

       The issue that is now ripe for decision is whether Merchants is entitled to a

preliminary injunction that would require the Stockett Defendants to provide collateral to

Merchants in the sum of $700,000. Although the full penalty sum of the payment bond at

issue is only $500,000, it appears Merchants is demanding $700,000 in collateral

because it estimates that its total current outstanding exposure under the bonds, including

its projected attorney’s fees, is $200,000 in excess of the full penalty sum of the bonds.

         There are four factors that a court must consider, generally, in ruling on a motion

for preliminary injunction. The Stockett Defendants contend that none of the four factors

weighs in favor of issuing the preliminary injunction. Below, the Court will explain the four

factors and consider whether they do, indeed, weigh in favor of granting preliminary

injunctive relief.

                                     II. LEGAL STANDARD

       It is well established that “a preliminary injunction is an extraordinary and drastic

remedy, one that should not be granted unless the movant, by a clear showing, carries

the burden of persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (citing 11A

C. Wright, A. Miller, & M. Kane, Federal Practice and Procedure § 2948, pp. 129-130 (2d

ed. 1995)) (emphasis in original).

       Although the factors to be considered when deciding whether this burden has been

met are similar nationwide, district courts in the Eighth Circuit should consider: (1) the

threat of irreparable harm to the movant in the absence of injunctive relief; (2) the



                                             4
movant’s likelihood of success on the merits; (3) the balance between this harm and the

injury that granting the injunction will inflict on the other party; and (4) whether the

injunction is in the public interest. Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109,

114 (8th Cir. 1981). While no single factor is determinative, id., the Eighth Circuit has

made clear that in weighing whether to grant a preliminary injunction, the “likelihood of

success on the merits is most significant.” Minn. Ass’n of Nurse Anesthetists v. Unity

Hosp., 59 F.3d 80, 83 (8th Cir. 1995) (quoting S & M Constructors, Inc. v. Foley Co., 959

F.2d 97, 98 (8th Cir. 1992)). Despite the importance of the likelihood of success on the

merits, the inquiry should focus on “whether the balance of the equities so favors the

movant that justice requires the court to intervene to preserve the status quo until the

merits are determined.” Dataphase, 640 F.2d at 113.

                                    III. DISCUSSION

                              A. Threat of Irreparable Harm

      The Court begins its discussion of the Dataphase factors by considering whether

Merchants would face a threat of irreparable harm if the Court refused to grant a

preliminary injunction. The Court takes up this argument first because it is the one that

is the most hotly contested by the parties, and it can be resolved by the Court as a matter

of law, without reference to any evidence or disputes of fact.         First, the Stockett

Defendants contend that Merchants’ demand for preliminary injunctive relief is for the

payment of collateral, which is a demand that is solely monetary in nature. They argue

that since the demand is for monetary relief, there is an adequate remedy at law available

to Merchants, and a preliminary injunction—which is ordinarily available only for equitable

relief—would not be warranted.        Second, the Stockett Defendants maintain that



                                            5
Merchants delayed in seeking relief from this Court, which tends to undercut Merchants’

argument that it will suffer irreparable harm unless it obtains preliminary relief.

       The Court agrees with the Stockett Defendants that, in the ordinary case, a party’s

ability to be fully compensated through an award of damages means that its harm is

neither “irreparable” nor equitable in nature. See Watkins Inc. v. Lewis, 346 F.3d 841,

844 (8th Cir. 2003) (“When there is an adequate remedy at law, a preliminary injunction is

not appropriate.”). But here, the Court is persuaded that even if Merchants were to fully

recover its monetary damages at the end of the litigation, it still would not be made whole

for the Stockett Defendants’ breach of the collateral security provision of the Indemnity

Agreement. The issue is not simply one of monetary loss: it is about the right of a surety

to the immediate, contracted-for payment of collateral to eliminate the surety’s potential

exposure for a risk of loss.

       The risk of loss to a surety who is a party to an indemnity agreement—as opposed

to some other kind of agreement—is unique. This is because the indemnitor specifically

promises to indemnify the surety from any future loss, even temporary loss, associated

with a bond, through the payment of collateral upon demand. It follows that it would not

make Merchants whole to order Defendants to pay a money judgment at the end of this

litigation. This is because, at that point, Merchants would have lost its contractual right

to the immediate payment of collateral—which is a form of specific relief that only a

preliminary injunction can provide. Without such relief, Merchants would simply be

required “to suffer any loss, even if only temporary, associated with the performance of a

primary obligor’s duty.” Travelers Cas. and Sur. Co. v. Ockerlund, 2004 WL 1794915, at

*6 (N.D. Ill. Aug. 6, 2004). Further, the Court is persuaded by the notion that “even if a



                                              6
surety’s loss is monetary and only temporary, that it must assume a primary obligor’s

obligation at all is a harm for which there is no adequate remedy at law.” Id. at *5

(emphasis added) (citing Restatement (Third) of Suretyship and Guaranty § 21 cmts. i, j,

k (1996)).

       The Restatement of Suretyship and Guaranty explains that a surety’s “right of

exoneration” is an equitable remedy for the breach of an indemnity agreement:

       When the principal obligor is charged with notice of the secondary
       obligation, the principal obligor owes the secondary obligor a duty to
       perform the underlying obligation at the time the performance is due. While,
       if the principal obligor breaches this duty and the secondary obligor is called
       on to perform the secondary obligation, the principal obligor will have the
       duty to reimburse the secondary obligor, it is inequitable for the secondary
       obligor to be compelled to suffer the inconvenience and temporary loss that
       performance of the secondary obligation will entail. Thus, if the principal
       obligor has no defense to its duty of performance, the secondary obligor is
       entitled to appropriate relief protecting its interests. The right to such relief
       is sometimes called the right of exoneration.

Restatement (Third) of Suretyship and Guaranty § 21 cmt. i (1996) (emphasis added).

       Unfortunately, there do not appear to be any Eighth Circuit cases that discuss

whether a surety’s separate, equitable right of exoneration could justify the granting of

preliminary injunctive relief in a breach of indemnity/specific performance case. The

Court has therefore surveyed a number of district court cases from around the country

that have dealt thoughtfully with the issue. After doing so, the Court concludes that the

Stockett Defendants greatly minimize the harm to Merchants when they argue that the

purpose of a collateral security clause is only “to provide sureties with access to financial

cushioning during the pendency of claims,” such that any loss resulting from the failure to

pay over collateral “is monetary in character and may be adequately remedied by a

judgment on the merits.” (Doc. 44, p. 7).



                                              7
       In the Court’s view, there are more district courts that come down squarely on the

side of granting preliminary injunctive relief in indemnity agreement cases. With that said,

however, there are certainly courts that come down on the other side. Since none of

these opinions is binding on this Court, and in the absence of clear guidance from the

Eighth Circuit, the appropriate thing to do is consider which set of arguments and

reasoning is most reasonable and in keeping with principles of equity and justice.

       Below is a list of some of the district court cases the Court surveyed, all of which

issued preliminary injunctions after determining that the sureties were in danger of

suffering immediate, irreparable harm if they failed to receive collateral security upon

demand. The Court finds the reasoning in each of these cases to be persuasive. See Int’l

Fid. Ins. Co. v. Talbot Constr. Inc., 2016 WL 8814367, at *7 (N.D. Ga. Apr. 13, 2016)

(“Damages available after trial and judgment, even if including costs and interest, are of

little use to Fidelity when it is responsible for investigating, defending, and paying claims

on bonds in the present—claims arising due to Talbot’s alleged failure to fulfill its

obligations. Protection against this risk to Fidelity is precisely what the collateral security

provision was meant to secure, and no amount of future damages provides an adequate

remedy to harm resulting from present exposure.”); U.S. Sur. Co. v. Stevens Family Ltd.

P’ship, 905 F. Supp. 2d 854, 859 (N.D. Ill. 2012) (finding that breaching a collateral

security provision “cannot be rectified through the traditional legal remedy of monetary

reimbursement [because] a surety will not have suffered an actual loss at the point where

collateralization, as opposed to reimbursement, is appropriate”); Travelers Cas. & Sur.

Co. of Am. v. Indus. Commercial Structures, Inc., 2012 WL 4792906, at *3 (M.D. Fla. Oct.

9, 2012) (“[T]he nature of the injury in collateral security provision cases is the lack of



                                              8
collateralization while claims are pending, and nothing can remedy that injury after the

fact.”); Int’l Fidelity Ins. Co. v. Sols. to Every Problem, Inc., 2012 WL 2576775, at *7 (E.D.

Tenn. July 3, 2012) (persuaded by the argument “that the bargained-for objectives of the

collateral security provision . . . would not be achieved without an injunction”); Hanover

Ins. Co. v. Holley Constr. Co. & Assocs., 2012 WL 398135, at *6 (M.D. Ga. Feb. 7, 2012)

(“[A]lthough damages might be available to the surety in the future, the surety bargained

for a collateral security clause to protect it from the impending risks of liability once a claim

had been made on the bond, and the availability of damages after trial would not protect

a surety from a present risk of exposure.” (internal quotation marks and citation

omitted)); Int’l Fid. Ins. Co. v. Waterfront Grp. NC, LLC, 2011 WL 4715155, at *4

(W.D.N.C. 2011) (recognizing “a surety’s loss of its right to collateralization cannot be

adequately remedied through monetary damages”); Developers Sur. & Indem. Co. v.

Elec. Serv. & Repair, Inc., 2009 WL 3831437, at *2 (S.D. Fla. Nov. 16, 2009) (opining that

if the court failed to grant a preliminary injunction, the surety’s “rights to contractual and

common law exoneration and quia timet will be irreparably and forever lost, despite the

parties’ clear and distinct contractual agreement that such rights should be afforded every

legal protection”); Int’l Fid. Ins. Co. v. Anchor Envtl., Inc., 2008 WL 1931004, at *7 (E.D.

Pa. May 1, 2008) (“If [the surety] is deprived of the bargained-for collateral security, it will

face the risk of being a general unsecured creditor of Defendants and of not being able

to collect.”).

        This Court therefore finds it likely that Merchants will suffer irreparable harm if a

preliminary injunction does not issue in this case, due to Merchants’ inability to otherwise

be indemnified for claims and losses asserted against the underlying bonds. The Stockett



                                               9
Defendants do not dispute they entered into the Indemnity Agreement, and they do not

argue that its terms are ambiguous. The Court is aware that claims for hundreds of

thousands of dollars in damages have already been made against the underlying bonds.

Unless Merchants now collects the collateral promised by the Stockett Defendants

pursuant to the terms of the Indemnity Agreement, Merchants will forever lose the

valuable benefit it contracted for: to be fully indemnified upon the filing of claims against

the bonds.

       The Stockett Defendants urge the Court to find that there is no threat of irreparable

harm here because Merchants is capable of footing the legal bills for the contested bond

claims and for defending itself in state court until such time as those claims are fully

resolved. But the very nature of an indemnity agreement is that it enables a surety to

contract for collateral security upon demand—not at a time of the indemnitor’s choosing.

       The Court is unpersuaded by the contrary district court authority cited by the

Stockett Defendants in their brief. The two cases they most heavily rely upon are

Firemen’s Ins. Co. of Newark, New Jersey v. Keating, 753 F. Supp. 1146, 1153

(S.D.N.Y.1990); and Allied World Specialty Insurance Co. v. Abat Lerew Construction,

LLC, 2017 WL 1476131, at *5 (D. Neb. Apr. 24, 2017). Both courts in these cases

concluded that preliminary injunctive relief was not justified because money judgments

could make the sureties whole at the conclusion of litigation. The Allied World court did

acknowledge that “[t]he purpose of a collateral security clause is to provide sureties with

access to financial cushioning during the pendency of claims”; yet, the court was

persuaded that a breach in that clause could, in the end, be “adequately remedied by a




                                             10
judgment on the merits.” 2017 WL 1476131, at *4. Similarly, the Keating court in its

opinion downplayed the potential damage a surety would face in such a breach, :

       The fact that plaintiff may, in the interim, be marginally less secure with
       respect to the availability of a final money judgment, does not constitute
       “irreparable harm” so as to merit the extraordinary remedy of a preliminary
       injunction.

753 F. Supp. at 1157.

       Having carefully considered the Allied World and Keating cases (as well as a few

others with similar holdings), this Court concludes that when the entire purpose of a

contract is to provide security to a surety in the event of a third party’s claim for damages,

that lack of security cannot be adequately remedied by a money judgment months or

years down the road. The bargained-for right to be exonerated for losses during the

pendency of the claim becomes utterly lost.

       As for the Stockett Defendants’ final argument on the subject of unnecessary

delay, they believe that Merchants waited too long to seek injunctive relief, and this fact

should weigh against a finding of irreparable harm. Merchants responds that, although a

subcontractor made a claim against the bonds as far back as June of 2016, the parties

resolved that claim amicably. Sunrise made its $500,000 claim against the bonds much

later, on March 27, 2018. (Doc. 1-2, pp. 16-20). And a short time after that, on April 9,

2018, Merchants demanded the deposit of collateral. Id. at 2-4. On April 29, 2018,

Sunrise filed a cross-claim in the state court action that named Merchants and alleged

Merchants’ liability under the bonds. Merchants then filed the instant lawsuit on May 14,

2018. In considering that timeline, the Court does not find that Merchants delayed

unnecessarily in making its demands for relief against Defendants. For all these reasons,




                                             11
the Court is persuaded that Merchants has met its burden of establishing a threat of

irreparable harm.

                         B. Likelihood of Success on the Merits

       The Stockett Defendants contend that since Mr. Stockett, through a cross-claim

filed in the state court action, is contesting the validity of the bonds, it is unlikely that the

Indemnity Agreement (which assumes the validity of those bonds) will be deemed valid.

Mr. Stockett alleges the bonds are invalid because: (1) he was told by Merchants’ agent

that such bonds are “rarely enforced”; (2) he, at some point, decided that he no longer

wanted to be liable on the bonds and sought to unilaterally cancel them by not paying the

monthly premiums; (3) he was told by Merchants’ agent “that if the premium was unpaid

the Bonds would cease to exist”; and (4) he thought it sufficient to avoid his obligation

under the bonds by telling a Merchants agent “that neither he nor his family or company

would assume any financial responsibility for the Bonds . . . .” (Doc. 44, p. 9).

       The Court has abstained from ruling on the validity of the underlying bonds in favor

of allowing the state court to do so. But if the Court were to assess Merchants’ likelihood

of success of proving that the Indemnity Agreement is valid and enforceable—based on

the strength of the above arguments concerning the bonds, and assuming that all the

facts supporting these arguments are true—it is unlikely that the underlying bonds will be

deemed invalid and unlikely that the Indemnity Agreement will be deemed unenforceable.

What is clear is that the Stockett Defendants promised to post collateral upon demand,

and demand has now been made. The Restatement (Third) of Suretyship and Guaranty

at Section 21, comment “i,” explains that “it is inequitable for the secondary obligor”—in

this case, Merchants—"to be compelled to suffer the inconvenience and temporary loss



                                               12
that performance of the secondary obligation will entail. Thus, if the principal obligor”—in

this case, ACS/the Stockett Defendants—“has no defense to its duty of performance, the

secondary obligor is entitled to appropriate relief protecting its interests.”

       In the case at bar, the Stockett Defendants have no defense to their duty of

performance under the Indemnity Agreement other than their contention that the bonds

are null and void, or otherwise invalid. The likelihood that Merchants will succeed on their

claims in this case for breach of the Indemnity Agreement is high, and this factor weighs

in favor of requiring the Stockett Defendants to post collateral now, lest Merchants lose

forever its right of exoneration.

                                      C. Balance of Injuries

       As the Court observed in an Order previously issued in this case:

       Certainly, the Stockett Defendants prefer not to indemnify Merchants and
       not to post any collateral. They would much rather wait and see how the
       state court action plays out, and then, perhaps a year or more from now,
       after all obligations under the payment and performance bonds have been
       fully resolved, permit Merchants to then proceed with their federal claims
       under the Indemnity Agreement. But surely this “wait-and-see” strategy was
       not contemplated by the parties when they signed the Indemnity
       Agreement.

(Doc. 42, pp. 9-10). If no preliminary injunction issues here, then Merchants will shoulder

100% of the burden of having entered into the Indemnity Agreement with the Stockett

Defendants, despite the fact that the Stockett Defendants have offered no defense to their

obligation to comply with that Agreement—other than to contest the validity of the

underlying bonds in a series of arguments that the Court doubts are likely to succeed on

the merits in state court.

       It is undisputed that multiple claims have been made on the bonds. It is undisputed

that the Indemnity Agreement contains clear and unambiguous language. It is undisputed


                                              13
that Defendants have offered no compelling argument that the Indemnity Agreement is

unenforceable. What is happening here is that the Stockett Defendants would like to

have their cake and eat it, too. While they acknowledge having promised to pay collateral

to indemnify Merchants in the event that claims were made against the bonds, they argue

that Merchants should bear the legal and financial burdens of the litigation surrounding

those claims, at least for the foreseeable future, without any real justification. For these

reasons, the balance of the injuries weighs in favor of issuing the preliminary injunction.

                                    D. Public Interest

       Finally, the Court finds that there is a compelling public interest in supporting the

enforcement of clear and unambiguous terms of indemnity agreements between

sophisticated parties. So, too, there is value in instilling confidence in the surety industry

that indemnity agreements will be enforced by the courts, and that the contracted-for right

of exoneration will be recognized as an equitable right subject to protection through

preliminary injunctive means. Finally, the Court believes that if Allied World, 2017 WL

1476131, at *4, and Keating, 753 F. Supp. at 1157, were recognized as the “law of the

land” on preliminary injunctive relief, it is likely that, over time, sureties would become

reluctant to enter into such contracts at all, and those who entered into contracts with

sureties might eventually become emboldened to refuse to post collateral in favor of

challenging the demands in court—and waiting out the typically slow grind of the litigation

process.

               E. Amount to Be Awarded Under Preliminary Injunction

       Now that the Court has determined that a preliminary injunction should issue, the

amount of relief to be awarded must be considered. The parties’ Indemnity Agreement



                                             14
provides that Defendants

       shall unconditionally indemnify and keep indemnified the [surety] against
       any and all liability, loss and expense of whatsoever kind or nature,
       including, but not limited to, court costs, attorneys’ fees, and interest, which
       the [surety] may sustain or incur (1) by reason of having executed or
       procured execution of an Bond or Bonds, (2) by reason of the failure of the
       [Defendants] to perform or comply with this Agreement, or (3) to enforce
       any of the covenants and conditions of this Agreement.

(Doc. 1-1, p. 3).

       The terms above indicate that if Merchants succeeds on the merits in this case, it

will be entitled to indemnification against all liability and loss associated with the

underlying payment and performance bonds, including any court costs, attorneys’ fees,

and interest incurred. The amount of collateral security that is to be paid by Defendants

upon Merchants’ demand is specified in the Agreement to be an amount

       equal to (1) the liability of the [surety], if established; (2) the liability asserted
       against the [surety]; or (3) the reserve established by the [surety], or any
       increase thereof, to cover any liability for any loss or expense for which the
       [Defendants] may be obligated to indemnify the [surety] under the terms of
       this Agreement.”

Id. at 5. (Doc. 1-1, p. 5).

       Here, Merchants has demanded $700,000 from the Stockett Defendants, an

amount equal to the liability asserted against Merchants ($500,000, or the full payment

value of the bonds), plus an estimated $200,000 in attorney’s fees and costs. Merchants

has provided no substantiation for its attorney fee estimate. Although it stands to reason

Merchants has been incurring fees and will continue to do so in defending itself in the

state court litigation, as well as in prosecuting the instant action, the Court is not convinced

that $200,000 is a fair and adequate estimate of those fees, at least at this time. Without

any plausible justification for the $200,000 fee estimate, the Court cannot award such an



                                                15
